Appellee has caused this record to be submitted on suggestion of delay, and thereby asserted the correctness of the judgment and invited an inspection of the record without reference to the errors assigned. In the discharge of this duty we find a judgment by default, without citation or appearance by answer or otherwise on the part of the defendant in the court below, plaintiff in error here, and therefore must reverse the judgment and remand the cause for a new trial. Burditt v. Howth, 45 Tex. 466
[45 Tex. 466]; Batey v. Dibrell  Bro., 28 Tex. 173
[28 Tex. 173]; Riggs v. Horde, 25 Texas Supp., 456.
Reversed and remanded.
                          ON REHEARING.